       Case 1:19-cv-00271-JAP-LF Document 40 Filed 07/20/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

YOLANDA MONTOYA,

       Plaintiff,

v.                                                                    1:19-cv-00271-JAP-LF

KILOLO KIJAKAZI, 1 Acting Commissioner
of the Social Security Administration,
       Defendant.

     PROPOSED FINDINGS AND RECOMMENDED DISPOSITION ON MOTION FOR
       ATTORNEY FEES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT
       THIS MATTER comes before the Court on Plaintiff Yolanda Montoya’s Motion for

Attorney Fees Pursuant to Equal Access to Justice Act (“Motion”), filed on January 4, 2021. See

Doc. 35. The Commissioner filed a response in opposition to the Motion on January 19, 2021,

and Ms. Montoya filed a reply on February 1, 2021. See Docs. 36, 37. On July 15, 2021, Senior

District Judge James Parker referred this matter to me pursuant to 28 U.S.C. §§ 636(b)(1)(B) and

(b)(3), to perform any legal analysis required to recommend to the Court an ultimate disposition

of this case. Doc. 39. Having considered the briefing, and the relevant law, I find that an award

of attorney fees is appropriate, but that the amount of fees requested is excessive. I therefore

recommend the Court grant the motion in part and deny the motion in part.

     I. Background

       On March 26, 2019, Ms. Montoya filed suit in this Court, seeking reversal and remand of

the decision by the Social Security Administration (“SSA”) to deny Ms. Montoya’s application

for Disability Insurance Benefits (“DIB”). Doc. 1. In her Amended Motion to Reverse and/or


1
 Kilolo Kijakazi became the Acting Commissioner of the Social Security Administration on July
9, 2021, and is automatically substituted as the defendant in this action. FED. R. CIV. P. 25(d).
       Case 1:19-cv-00271-JAP-LF Document 40 Filed 07/20/21 Page 2 of 10




Remand, Ms. Montoya raised six arguments. Doc. 29. In pertinent part, Ms. Montoya argued

that: (1) the Administrative Law Judge (“ALJ”) did not have the authority to hear her claim

because he was not properly appointed under the Appointments Clause of the Constitution at the

time of the hearing; (2) the ALJ erred at step two in determining that Ms. Montoya’s migraine

headaches were a non-severe impairment, and (3) the ALJ erroneously failed to consider the

limiting effects of her migraine headaches when he formulated her residual functional capacity

(“RFC”). See Doc. 33 at 5–6. The Court found in the Commissioner’s favor on the first two

claims of error and in Ms. Montoya’s favor on her third claim of error. Id. at 6–13. The Court

remanded the case on the basis of the third claim of error, and declined to address Ms.

Montoya’s remaining claims because they might be affected by the ALJ’s treatment of the case

on remand. Id. at 12–13.

       In the present Motion, Ms. Montoya seeks attorney fees and costs under the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). Turning first to costs, Ms. Montoya seeks to

recoup the cost of the court filing fee, which is $400.00. Doc. 35-1 at 4. The Commissioner does

not object to Ms. Montoya’s request for reimbursement of the $400.00 filing fee. I therefore

recommend that the Court find that Ms. Montoya is entitled to recover this cost as a matter of

law. See 28 U.S.C. § 2412(a)(1); 28 U.S.C. § 1920(1).

       As for attorney fees under the EAJA, counsel for Ms. Montoya seeks attorney fees in the

amount of $9,245.50 for 45.1 hours spent providing professional services to Ms. Montoya in this

matter at a rate of $205.00 per hour. See Docs. 35 at 3, 35-1 at 1. Counsel requests an additional

$1,496.50 for 7.3 hours of work briefing the present Motion, bringing the total requested fees




                                                 2
       Case 1:19-cv-00271-JAP-LF Document 40 Filed 07/20/21 Page 3 of 10




under the EAJA to $10,742.00. 2 See Doc. 37-1. The Commissioner opposes the Motion to the

extent it seeks attorney fees, arguing that the Court should deny EAJA fees because the

Commissioner’s position in opposing Ms. Montoya’s Amended Motion to Reverse and/or

Remand was substantially justified. Doc. 36 at 1, 3–5. In the alternative, the Commissioner

argues that if the Court finds an EAJA award appropriate, the award should be reduced because

the requested amount of fees is excessive and unreasonable. Id. at 1, 6–10.

    II. Analysis

       A. Substantial Justification

       The EAJA provides for an award of attorney fees when: “(1) plaintiff is a prevailing

party; (2) the position of the United States was not substantially justified; and, (3) there are no

special circumstances that make an award of fees unjust.” Hackett v. Barnhart, 475 F.3d 1166,

1172 (10th Cir. 2007) (quotation marks omitted) (citing 28 U.S.C. § 2412(d)(1)(A)). The

Commissioner bears the burden of proving that the government’s position was substantially

justified. Hackett, 475 F.3d at 1172 (citing Gilbert v. Shalala, 45 F.3d 1391, 1394 (10th Cir.

1995)). The test for substantial justification “is one of reasonableness in law and fact.” Gilbert,

45 F.3d at 1394. The government’s position must be “justified in substance or in the main—that

is, justified to a degree that could satisfy a reasonable person.” Pierce v. Underwood, 487 US.

552, 565 (1988) (quotation marks omitted). The government’s “position can be justified even

though it is not correct.” Hackett, 475 F.3d at 1172 (quotation marks and citation omitted); Lopez

v. Berryhill, 690 F. App’x 613, 614 (10th Cir. 2017) (unpublished) (“When a district court

reviews an EAJA application, . . . it considers (among other things) whether the government’s



2
  Although counsel for Ms. Montoya stated in the Reply that he expended 5.2 hours in briefing
the Motion and Reply, his invoice shows 7.3 hours spent on this briefing billed at a rate of
$205.00 per hour. See Doc. 37-1 at 1; see also Doc. 37 at 8.
                                                  3
       Case 1:19-cv-00271-JAP-LF Document 40 Filed 07/20/21 Page 4 of 10




litigating position enjoyed substantial justification in fact and law; that is whether its litigating

position was reasonable even if wrong.” (quotation marks and citation omitted)).

        Importantly, in the context of Social Security appeals, the “position of the United States”

refers to both “the position of the ALJ” and “the position of the government in a subsequent civil

action/appeal before a district court[,]” each of which must be substantially justified. Hackett,

475 F.3d at 1173; see 28 U.S.C. § 2412(d)(2)(D). Although not categorically impossible for the

government’s reasonable litigation position to “cure” unreasonable agency action, where the ALJ

is found to have made an unreasonable ruling at the agency level, EAJA fees generally should be

awarded “even if the government advanced a reasonable litigation position” on appeal in the

district court. Hackett, 475 F.3d at 1173–74 (quotation marks and citation omitted). Where

neither the ALJ’s position nor the government’s litigation position is substantially justified, it is

an abuse of discretion to deny an EAJA application. Id. at 1174–75.

        Here, the Commissioner argues that the Court should deny EAJA fees because her

position was “substantially justified.” Doc. 36 at 1. Specifically, she argues that her “litigation

position in this case was largely successful” and insists that she was substantially justified in

taking the position she did regarding the ALJ’s failure to account for Ms. Montoya’s migraine

headaches in assessing Ms. Montoya’s RFC, the only basis on which the Court remanded. Doc.

36 at 3–5. I disagree with the Commissioner about the reasonableness of the position she took in

the appeal. I also find that the Commissioner’s contention that an EAJA award is not warranted

in this case fails because the Commissioner offers no argument whatsoever regarding how the

ALJ’s position was substantially justified.

        Regarding her litigation position, the Commissioner argues that “although [her] position

on the single issue of Plaintiff’s migraine-related limitations was not ultimately successful, there



                                                   4
       Case 1:19-cv-00271-JAP-LF Document 40 Filed 07/20/21 Page 5 of 10




was a reasonable basis in fact and law for the undersigned counsel to believe that the ALJ had

not harmfully erred and thinking it [her] duty to defend this action.” Doc. 36 at 5. Specifically,

she argues that she “reasonably argued that the ALJ’s RFC assessment—for the least demanding

type of work available—accounted for any supported limitations from migraine headaches, or

put another way, that any lack of express analysis in the RFC section of the decision was

harmless[.]” Doc. 36 at 4. The Commissioner’s argument reflects a misunderstanding of the law

and of the Court’s decision in this case.

       An ALJ’s error is harmless only “where, based on material the ALJ did at least consider

(just not properly), we could confidently say that no reasonable administrative factfinder,

following the correct analysis, could have resolved the factual matter in any other way.” Allen v.

Barnhart, 357 F.3d 1140, 1145 (10th Cir. 2004). Here, in granting Ms. Montoya’s Amended

Motion to Reverse and/or Remand, the Court concluded that the ALJ failed to consider Ms.

Montoya’s headache impairment at all when he formulated her RFC, not that he improperly

considered evidence. See Doc. 33 at 10–13. The Court (1) cited more than half-a-dozen medical

records containing objective medical evidence chronicling Ms. Montoya’s history of migraines

that were wholly unaccounted for by the ALJ, (2) noted that the ALJ failed to address Ms.

Montoya’s hearing testimony regarding the work-related functional limitations caused by her

headaches, and (3) concluded that the ALJ committed legal error by failing to consider the

limiting effects of one of Ms. Montoya’s undisputed impairments as he was required to do under

20 C.F.R. § 404.1545(e). See Doc. 30 at 10–12. In other words, the entire basis for the Court’s

remand was that it concluded that the ALJ’s “position”—that Ms. Montoya failed to establish her

disability—was not substantially justified as a matter of law, i.e., unreasonable, owing to the




                                                 5
        Case 1:19-cv-00271-JAP-LF Document 40 Filed 07/20/21 Page 6 of 10




ALJ’s failure to demonstrate that it considered all relevant material and correctly applied the law

in analyzing Ms. Montoya’s disability claim. See id.

        The Commissioner’s contention that her litigation position defending the ALJ’s

decision—a position properly characterized as resting on impermissible post-hoc

rationalizations, see Allen, 357 F.3d at 1142 (“Affirming this post hoc effort to salvage the ALJ’s

decision would require us to overstep our institutional role and usurp essential functions

committed in the first instance to the administrative process.”)—was substantially justified

necessarily fails. See Hackett, 475 F.3d at 1173–75 (explaining that an entirely new rationale for

affirmance on grounds different from those previously considered by the ALJ is not a true

harmless error argument, and holding that the district court erred in denying an EAJA application

where the Commissioner had “articulated new legal arguments” that the district court relied on to

deny the application). Because the Commissioner has not met her burden of showing that the

United States’ position was substantially justified, Ms. Montoya is entitled to an award of EAJA

fees.

        B. Reasonableness of the Amount of EAJA Fees

        Once the Court determines that the government’s position was not substantially justified,

“then the [C]ourt should determine what fee is merited for all aspects of the litigation that deal

with creating a benefit to the claimant.” Gallaway v. Astrue, 297 F. App’x 807, 809 (10th Cir.

2008) (unpublished). The Court, in its discretion, may reduce an award by excluding hours that

were not reasonably expended. See 28 U.S.C. § 2412(d)(1)(C); Hensley v. Eckerhart, 461 U.S.

424, 426, 437 (1983) (interpreting attorney-fee request under 42 U.S.C. § 1988); see also

Comm’r, INS v. Jean, 496 U.S. 154, 161 (1990) (explaining that once a litigant has established




                                                  6
       Case 1:19-cv-00271-JAP-LF Document 40 Filed 07/20/21 Page 7 of 10




eligibility for fees under the EAJA, “the district court’s task of determining what fee is

reasonable is essentially the same as that described in Hensley”).

       “[T]he fee applicant bears the burden of establishing entitlement to an award and

documenting the appropriate hours expended and hourly rates.” Hensley, 461 U.S. at 437. The

Tenth Circuit recognizes that attorneys typically do not bill a client for every hour expended in

litigation, and they should exercise “billing judgment” regarding the number of hours actually

billed. Ellis v. Univ. of Kan. Med. Ctr., 163 F.3d 1186, 1202 (10th Cir. 1998) (quotation marks

and citation omitted). To show appropriate billing judgment, an attorney should make a good-

faith effort to exclude those hours from the request that are excessive, redundant, or otherwise

unnecessary. Id. The Court has a corresponding obligation to exclude hours “not reasonably

expended” from the calculation. Id. (quotation marks and citation omitted).

       As stated earlier, counsel for Ms. Montoya seeks to recover $10,742.00 in attorney fees

representing 52.4 hours billed at a rate of $205.00 per hour. See Doc. 35-1, Doc. 37-1. The

Commissioner argues that at least $2,296.00—representing 11.2 hours of attorney time—should

be deducted from the award. In support of this argument, the Commissioner cites a number of

tasks for which, in the Commissioner’s view, the time billed by Ms. Montoya’s counsel was

unreasonable and/or excessive. See Doc. 36 at 7–10. In particular, the Commissioner points to

5.2 hours billed for Ms. Montoya’s Appointments Clause argument, and 6.3 hours spent drafting

the hearing testimony and procedural history sections of Ms. Montoya’s Amended Motion to

Reverse and Remand. Doc. 36 at 8–9.

       Although there is no bright-line limitation on the number of hours that an attorney may

reasonably expend on a Social Security case, several courts have noted that the typical EAJA fee

application in Social Security cases seeks attorney fees for not more than 40 hours of work. See



                                                  7
       Case 1:19-cv-00271-JAP-LF Document 40 Filed 07/20/21 Page 8 of 10




e.g., Halencak v. Berryhill, CIV-17-395-STE, 2018 WL 3354886, *2 (W.D. Okla. July 9, 2018)

(collecting cases to demonstrate that “[n]umerous courts have noted that an average of 20 to 40

hours of attorney time is typically expended to prosecute a [S]ocial [S]ecurity appeal through to

judgment on the merits in federal court”); Martinez v. Colvin, 1:15-cv-806 LF, 2016 WL

9774938, *2 (D.N.M. Nov. 30, 2016) (stating that “[c]ourts have held the average hours required

to fully brief a [S]ocial [S]ecurity appeal in the Tenth Circuit generally range from 20-40 hours”;

however, “[m]ore hours may be justified where the administrative record is especially extensive

or where novel or complex issues are presented”); Williams v. Colvin, No. 5:14-CV-4028-JTM,

2015 WL 6808599, *3 (D. Kan. Nov. 5, 2015) (“[T]he rule of thumb [is] that the typical EAJA

fee application in [S]ocial [S]ecurity cases is between 30 and 40 hours.”).

       Here, the hours incurred by Ms. Montoya’s counsel significantly exceed the average

range of hours spent on similar cases. There was nothing particularly unusual or complex about

this case. With the exception of the Appointments Clause challenge, the arguments that counsel

made on behalf of Ms. Montoya were typical of Social Security appeals. The Appointments

Clause argument itself was being litigated in various other cases in this district and at the circuit

level; as such, counsel was not presenting it as a novel argument for the first time in this case.

Indeed, counsel readily admits that he recycled the Appointments Clause argument from another

case. See Doc. 37 at 6. The medical record was of average length—685 pages long. Moreover,

counsel has vast experience handling Social Security appeals. Accordingly, I find that counsel’s

total expenditure of 52.4 hours is excessive under the circumstances of this case.

       In exercising its discretion to reduce attorney fees, the Court is not required to “identify

and justify each disallowed hour[,]” and the Court refrains from doing so here. Mares v. Credit

Bureau of Raton, 801 F.2d 1197, 1202 (10th Cir. 1986); Williams v. Astrue, No. 06-4027-SAC,



                                                  8
       Case 1:19-cv-00271-JAP-LF Document 40 Filed 07/20/21 Page 9 of 10




2007 WL 2582177, *1 (D. Kan. Aug. 28, 2007). Rather than reformulating counsel’s invoice

based on the Court’s notion of what might be a reasonable time expenditure for each task

enumerated, I recommend that the Court reduce counsel’s invoice by 11.2 hours and approve his

fee application for 41.2 hours at the rate of $205.00 per hour ($8,446.00)—representing the

higher end of a typical EAJA fee application in Social Security cases. 3 See Mares, 801 F.2d at

1202–03 (reasoning that a court should not allow a dispute over attorney fees to “result in a

second major litigation” wherein the court effectively designates the number of hours required

for each legal task, causing counsel to insist that his integrity is being impugned when the court

questions the number of hours he has logged).

    III. Conclusion

       For the reasons stated above, I recommend that the Court GRANT IN PART Ms.

Montoya’s Motion for Attorney Fees Pursuant to Equal Access to Justice Act (Doc. 35).

Specifically, I recommend that:

       1. The Court find that Ms. Montoya is entitled to recoup the cost of the filing fee, which

           is $400.00, under 28 U.S.C. § 1920(1); and




3
  Although I decline to undertake a task-by-task reformulation of Ms. Montoya’s counsel’s bill to
reflect what is a reasonable expenditure of time, some notable examples of apparent excess in the
bill include: 4.4 hours spent drafting a four-page “procedural history section” of Ms. Montoya’s
Amended Motion to Reverse and/or Remand—most of which consisted of verbatim recitation of
the ALJ’s written decision; 9.1 hours spent drafting a five page “medical evidence” section of the
Amended Motion to Reverse and/or Remand on top of the 6.7 hours counsel spent reviewing the
medical record, which was of average length; and 8.1 hours spent preparing a reply brief which,
in six pages, reiterated arguments previously made in the Amended Motion to Reverse and/or
Remand. See Doc. 37-1 at 2–4. As to each of these examples, I find that a reasonable attorney
under similar circumstances could have accomplished these tasks in less time than that reflected
in counsel’s bill, particularly when the Court considers counsel’s vast experience handling Social
Security appeals.
                                                 9
      Case 1:19-cv-00271-JAP-LF Document 40 Filed 07/20/21 Page 10 of 10




       2. The Court award Ms. Montoya $8,446.00 in attorney fees under the EAJA, 28 U.S.C.

          § 2412(d).

THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of
a copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). Written
objections must be both timely and specific. United States v. One Parcel of Real Prop., With
Buildings, Appurtenances, Improvements, & Contents, Known as: 2121 E. 30th St., Tulsa,
Oklahoma, 73 F.3d 1057, 1060 (10th Cir. 1996). A party must file any objections with the
Clerk of the District Court within the fourteen-day period if that party wants to have
appellate review of the proposed findings and recommended disposition. Failure to file
timely and specific objections will result in waiver of de novo review by a district or
appellate court. In other words, if no objections are filed, no appellate review will be
allowed.




                                                  _____________________________
                                                  Laura Fashing
                                                  United States Magistrate Judge




                                             10
